              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
WESLEY M. POLLARD, SR.,

      Plaintiff,                              NO. 3:18-CV-2248

             v.                               (JUDGE CAPUTO)
COUNTY OF LUZERNE, et al.,                    (MAGISTRATE JUDGE MEHALCHICK)

      Defendants.

                                    ORDER

      NOW, this 25th day of March, 2019, upon review of the Report and

Recommendation of Magistrate Judge Karoline Mehalchick (Doc. 12) for plain error

or manifest injustice, IT IS HEREBY ORDERED that:

      (1)   The Report and Recommendation (Doc. 12) is ADOPTED.

      (2)   The Complaint (Doc. 1) is DISMISSED without prejudice.

      (3)   Plaintiff’s Motions for Leave to Proceed In Forma Pauperis (Doc. 2;

            Doc. 10) are GRANTED.

      (4)   The Clerk of Court is directed to mark the case as CLOSED.


                                                 /s/ A. Richard Caputo
                                                 A. Richard Caputo
                                                 United States District Judge
